DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1, Claims 1 – 6, are drawn towards a method of additively forming using a first series of manufacturing steps, and is classified in F05D2230/31
Group 2, Claims 7 – 14, are drawn towards an Apparatus with a base plate with a top surface, a bottom surface and apertures through the base plate from the top surface to the bottom surface, and is classified in B22F5/009
Group 3, Claims 15 - 20, are drawn towards a method of additively forming using a first series of manufacturing steps, and is classified in B33Y10/00
The inventions are independent or distinct, each from the other because:
Inventions  Group 1 and Group 2  are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: 
(1) the process as claimed can be practiced by another and materially different apparatus or by hand, or 
(2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as one that does not require: “additively forming, using a second series of the manufacturing steps, using a third series of the manufacturing steps, using a fourth series of the manufacturing steps.”
Inventions Group 1 and Group 3  are directed to related processes. The related inventions are distinct if: 
(1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
(2) the inventions do not overlap in scope, i.e., are mutually exclusive; and 
(3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group 1 requires: “a base plate that includes a top surface, a bottom surface, and a plurality of first apertures extending through the base plate from the top surface to the bottom surface, a plurality of first cylindrical walls, a plurality of conical walls, using a fourth series of the manufacturing steps, a plurality of second cylindrical walls.” While Group 2 does not.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions  Group 3 and Group 2  are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: 
(1) the process as claimed can be practiced by another and materially different apparatus or by hand, or 
(2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus such as one that does not require: “a base plate that includes a top surface, a bottom surface, and a plurality of first apertures extending through the base plate from the top surface to the bottom surface; a plurality of first cylindrical walls,each seamlessly integrated around a perimeter of one of the first apertures and vertically extending from the top surface to terminate at a first end; a plurality of conical walls, and a plurality of second cylindrical walls, each seamlessly integrated onto the second end of one of the conical walls and vertically extending from the second end away from the top surface.”
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and /or 35 U.S.C 112(a).
Applicant is advised that the reply to this requirement to be complete must include 
an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) 	identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                         
09/13/2021